TOWNSEND, District Judge.
Exceptions to tbe report of the commissioner. The case; is reported in 53 Fed. 824, and 60 Fed. 560. The only exception pressed at the hearing was upon the ground that the commissioner erred, either in allowing damages resulting from the negligence of the master, or in allowing' more than one-half of said damages. The boiler stores and furniture were damaged, after the accident, by the steam which was kept up by t lie master; but the commissioner having found, upon all the evidence, that such amount of steam was necessary for pumping the barge out in case she should leak, the court will not disturb such finding. Panama R. Co. v. Napier Shipping Co., 9 C. C. A. 559, 61 Fed. 408. The other damages resulted directly from the accident, .it is claimed that they were caused by negligence, prior- to the accident, on the part of the persons in charge of said barge. Tírese claims were fully presented to the court at the healing on ¡he merits, and were considered and passed upon in its opinion. The report of the commissioner is in accordance with the conclusions reached by the court, and it is therefore confirmed.